DENSON, J.
This cause came here, by appeal from a judgment rendered in the circuit' court of Jefferson county, on a trial had in that court without the intervention of a jury. No error was committed by the circuit court in admitting in evidence the correspondence between defendant Baxter Rittenberry and Moulton Realty Company, plaintiff’s agent. The testimony for the defendants tended to show that they declined to take the house leased, on account of its not being completed and in a habitable condition on the 1st day of August, the day on which, as specified in the lease contract, they were to take possession. The letters tend to show that the objections- were not-based upon the unfinished condition of the house but on the condition of the premises in the rear of the house. It is obvious that the letters tend to show a conflict between the contention of the defendants ° at ■ the trial and that urged by them when they were seéking to be released from the lease contract; and in this view they were competent and admissible as evidence.
If the letters were not competent as against Mrs. Rittenberry, her remedy was by motion to have them limited in their direct effect to Baxter Rittenberry, and not by objection to their admissibility. The evidence is not in such condition as to warrant this court in disturbing the judgment of the trial court, even conceding *517that we might cohsider that question without an exception having been reserved to the rendition of the judgment.
We have found no error in the record, and the judgment appealed from is affirmed.
Affirmed.
Simpson, McClellan, and Mayfield, JJ., concur.